Exhibit 10.8.3
Amendment to Employment Agreement
This Amendment (the “Amendment”) is entered into as of this 4th day of November,
2009, by and between Ormat Technologies Inc. a Delaware corporation (the
“Company”) and Yoram Bronicki (the “Employee”)

Whereas:   The Parties hereto have previously entered into an Employment
Agreement dated as of July 1, 2004, which was subsequently amended on
February 26, 2008 (together, the “Employment Agreement”), pursuant to which
Employee was engaged by Employer as its Chief Operating Officer (“COO”),
responsible for Employer’s operations in the United States; and

Whereas:   in light of Employee’s appointment as Employer’s President and Chief
Operating Officer, responsible for all Employer’s operations, whether in or
outside the United States, the Parties wish to amend the Employment Agreement,

Therefore, it is hereby stipulated and agreed between the Parties as follows:


1.   General

  1.1.   The preamble to this Amendment constitutes an integral part hereof.    
1.2.   Unless otherwise defined herein, the capitalized terms appearing herein
shall have the meaning attributed to them in the Employment Agreement.

2.   Amendment

  2.1.   Section 4.2 of the Employment Agreement is amended by deleting “0.75%
of the lower of (i) the net pre-tax yearly profit of the Employer’s operating
plants in the United States and (ii) the net cash flow before taxes and before
capital expenditures for enhancement of the operating plants generated by the
Employer’s operating plants in the United States during the year, but no more
than the sum equaling 3 times the annual base salary of Employee” and inserting
“0.75% of the Employer’s annual consolidated profits (after tax) above
US$2,000,000 (two million US Dollars), but no more than the sum equaling 6 times
the annual base salary of Employee. In calculating the Employer’s annual
consolidated profits (after tax), capital gains or losses from dilution of
investments in subsidiaries, shall be disregarded”.     2.2.   The Governing Law
of the Employment Agreement and all amendments thereto, including this
Amendment, shall be Israeli Law. This provision shall supersede all
contradicting provisions included in the Employment Agreement.

3.   Condition Precedent and Effective Date

    This Amendment shall be effective for the annual bonus payable with regard
to 2009 (i.e. in 2010).

4.   Continued Validity of the Employment Agreement       Except as amended and
superseded by this Amendment, the Employment Agreement will remain in full force
and effect, will continue to bind the Parties hereto, and will continue to
govern the terms and conditions of the Employee’s continued employment with the
Employer. To the extent that the terms of this Amendment conflict or are
inconsistent with the terms of the Employment Agreement, the terms of this
Amendment will govern.

 



--------------------------------------------------------------------------------



 



-2-

5.   Entire Agreement       This Amendment and the Employment Agreement, to the
extent not amended and superseded by this Amendment, constitute the entire
agreement between the Parties hereto respecting the employment of the Employee
with the Employer (the “Entire Agreement”). There being no representations,
warranties, or commitments between the Parties hereto except as set forth in the
Entire Agreement, the Entire Agreement replaced and supersedes and other
employment agreement or arrangement, oral or written, between the Employer or
any of its affiliates, and the Employee.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment on the
day and year first set forth above

             
 
           
/s/ Y. Bronicki
 
Ormat Technologies, Inc.
      /s/ Y. Bronicki
 
Yoram Bronicki    
By: Y. Bronicki
           
Title: CEO
           
Date: November 4, 2009
           

 